FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                               November 10, 2011
                           FOR THE TENTH CIRCUIT
                                                              Elisabeth A. Shumaker
                                                                  Clerk of Court

    UNITED STATES OF AMERICA,

             Plaintiff-Appellee,

    v.
                                                        No. 10-7042
    JACK W. WILSON,                           (D.C. No. 6:08-CV-00347-KEW)
                                                        (E.D. Okla.)
             Defendant-Appellant,

    and

    JOEY LEE DOBBS-WILSON;
    MELISSA DOBBS; REAGAN
    RESOURCES, INC.; OKLAHOMA
    TAX COMMISSION,

             Defendants.


                           ORDER AND JUDGMENT *


Before BRISCOE, Chief Judge, EBEL and O’BRIEN, Circuit Judges.




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      This appeal arises from a suit filed by the United States pursuant to

26 U.S.C. § 7403 asking the district court to reduce certain of defendant-appellant

Jack W. Wilson’s tax liabilities to judgment, to set aside a fraudulent transfer of

real property from Wilson to defendant Joey Lee Dobbs-Wilson, and to enforce

the government’s new liens, as well as one preexisting tax lien, against the real

property by ordering a sale. Wilson appeals from the district court’s 1 order

granting summary judgment to the United States. Having determined that we lack

jurisdiction over his appeal, we dismiss.


                          I. Facts and Procedural History

      In 1997, the United States reduced to judgment Wilson’s tax liabilities for

1994; as a result, a lien in favor of the United States attached to his property. In

1998 and again in 1999, Wilson filed nearly identical warranty deeds purporting

to convey an 80-acre tract of land to his then-wife, Ms. Dobbs-Wilson. Wilson

and Ms. Dobbs-Wilson divorced in 2001. Shortly thereafter, Ms. Dobbs-Wilson

conveyed the mineral interest in the land to her daughter, defendant Melissa B.

Dobbs. Ms. Dobbs entered into an agreement with an oil and gas company,

defendant Reagan Resources, Inc., in 2005.

      Wilson filed bankruptcy in early 2003, and his in personam liability for his

1994 taxes was discharged. His in rem liability for his 1994 taxes was unaffected

1
       The magistrate judge entered a dispositive order with the consent of the
parties. See 28 U.S.C. § 636(c).

                                         -2-
by his bankruptcy. The government filed a Release of Lien on the real property

later in 2003 and, in early 2004, filed a Revocation of Release to reinstate the

1997 lien on the property.

      In September 2008, the United States filed this action to enforce its liens on

Wilson’s interest in the real property under 26 U.S.C. § 7403. Under § 7403,

      [i]n any case where there has been a refusal or neglect to pay any
      tax, or to discharge any liability in respect thereof, whether or not
      levy has been made, the Attorney General or his delegate, at the
      request of the Secretary, may direct a civil action to be filed in a
      district court of the United States to enforce the lien of the United
      States under this title with respect to such tax or liability or to
      subject any property, of whatever nature, of the delinquent, or in
      which he has any right, title, or interest, to the payment of such tax
      or liability.

26 U.S.C. § 7403(a) (emphasis added). As the government was required to do, it

named as defendants all of the parties who might claim an interest in the property.

See § 7403(b).

      In its complaint, the government sought a court order reducing Wilson’s

outstanding tax liabilities for 2001-2005 to judgment and directing the sale of the

property to satisfy Wilson’s tax liabilities for 1994, as well as for 2001-2005. To

this end, the government asserted that Ms. Dobbs-Wilson was a nominee when

Wilson conveyed the property to her in 1998 and that Ms. Dobbs was also

Wilson’s nominee, so Wilson’s transfer of the property to Ms. Dobbs-Wilson, and

the subsequent transfer of interests to the other defendants, should be disregarded

as fraudulent or sham transactions. A “nominee” is one who “holds bare or

                                         -3-
apparent title to a particular asset that actually belongs to the debtor.”

United States v. Krause (In re Krause), 637 F.3d 1160, 1165 (10th Cir. 2011).

The government alleged that Ms. Dobbs-Wilson paid no consideration for the

property, that the property was not mentioned in the divorce decree, and that her

signature on the warranty deed did not match her signature on the divorce decree.

The government further alleged that Wilson retained possession and control over

the property subsequent to the 1998 transfer and that he was “the true and

beneficial owner of the property[.]” Aplt. App. at 16.

      Shortly after the government filed suit, Ms. Dobbs-Wilson, Ms. Dobbs, and

Reagan Resources quitclaimed their interests in the property to the government,

and these defendants were dismissed from the suit. The defendant Oklahoma Tax

Commission also disclaimed its lien as it related to the real property involved in

this suit. The government then filed a motion for summary judgment against

Wilson, arguing that the district court should reduce Wilson’s tax liabilities for

2001-2005 to judgment and order that all of the liens be foreclosed on the

property through a forced sale. Wilson argued in his response to the

government’s motion for summary judgment and in his cross-motion for summary

judgment that Ms. Dobbs-Wilson was not his nominee when he transferred the

property to her in 1998 and, as a result, the 1997 lien became invalid when the

government mistakenly released it in 2003, after he no longer owned the property.




                                          -4-
      The district court entered an opinion and order granting summary judgment

to the government and denying Wilson’s motion for summary judgment. The

court reduced Wilson’s 2001-2005 liabilities to judgment, declared that the 1997

lien was still valid, rejected Wilson’s argument that Ms. Dobbs-Wilson was not a

nominee when Wilson conveyed the real property to her, and ordered that the

liens for Wilson’s 1994 and 2001-2005 tax liabilities be foreclosed on the

property. The district court entered judgment and an order of sale.


                                  II. This Appeal

      Wilson appeals, arguing that the 1997 lien for his 1994 taxes was

extinguished when the government filed its Release of Lien, because he had

already validly conveyed the real property to his then-wife and, as a result, the

government’s subsequent Revocation of Release was ineffectual. 2 He argues that

Ms. Dobbs-Wilson was not his nominee, and that the 1997 lien should not be

foreclosed on his ex-wife’s property. He does not dispute the amount assessed for

his 1994 taxes, and he does not dispute either the amounts of his 2001-2005 taxes

or his in rem or in personam liability for them.



2
       The government argues that the lien was not extinguished because it has the
right to revoke an “erroneously or improvidently” issued Release of Lien under
26 U.S.C. § 6325(f)(2). The government’s view is that under § 6325(f)(2), the
reinstatement of an erroneously released lien merely establishes a new priority
date for the government’s lien. Wilson does not argue that the lien was invalid if
his wife was his nominee in the 1998 transfer of the property.

                                         -5-
      We ordered supplemental briefing on our jurisdiction over this appeal. We

conclude that we lack jurisdiction because Wilson lacks standing to raise the

arguments asserted in his opening brief.

      We have previously explained that “[t]he Supreme Court’s ‘standing

jurisprudence contains two strands: Article III standing, which enforces the

Constitution’s case-or-controversy requirement, . . . and prudential standing

which embodies “judicially self-imposed limits on the exercise of federal

jurisdiction.”’” Wilderness Soc’y v. Kane Cnty., 632 F.3d 1162, 1168 (10th Cir.

2011) (quoting Elk Grove Unified Sch. Dist. v. Newdow, 542 U.S. 1, 11 (2004)

(quoting Allen v. Wright, 468 U.S. 737, 751 (1984))). “To have Article III

standing, ‘[t]he plaintiff must show that the conduct of which he complains has

caused him to suffer an ‘injury in fact’ that a favorable judgment will redress.’”

Id. (quoting Newdow, 542 U.S at 12). “The prudential standing doctrine

encompasses various limitations, including ‘the general prohibition on a litigant’s

raising another person’s legal rights.’” Id. (quoting Allen, 468 U.S. at 751).

“‘[T]he plaintiff generally must assert his own legal rights and interests, and

cannot rest his claim to relief on the legal rights or interests of third parties.’” Id.

(quoting Warth v. Seldin, 422 U.S. 490, 499 (1975)). “‘Without such

limitations—closely related to [Article] III concerns but essentially matters of

judicial self-governance—the courts would be called upon to decide abstract

questions of wide public significance even though other governmental institutions

                                           -6-
may be more competent to address the questions and even though judicial

intervention may be unnecessary to protect individual rights.’” Id. at 1168-69

(quoting Warth, 422 U.S. at 500).

      We have also explained that “‘[t]he standing Article III requires must be

met by persons seeking appellate review, just as it must be met by persons

appearing in courts of first instance.’” Thomas v. Metro. Life Ins. Co., 631 F.3d

1153, 1159 (10th Cir. 2011) (quoting Arizonans for Official Engl. v. Arizona,

520 U.S. 43, 64 (1997)). And “[i]t is the appellant’s burden, not ours, to conjure

up possible theories to invoke our legal authority to hear h[is] appeal.” Raley v.

Hyundai Motor Co., 642 F.3d 1271, 1275 (10th Cir. 2011), pet’n for cert. filed

Oct. 5, 2011 (No. 10-6080). To assess an appellant’s standing to appeal, we must

assume the validity of the arguments he raises on appeal. Cf. Wilderness Soc’y,

632 F.3d at 1168 (“‘For purposes of standing, we must assume the Plaintiffs’

claim has legal validity.’” (quoting Initiative & Referendum Inst. v. Walker,

450 F.3d 1082, 1093 (10th Cir. 2006) (en banc)). “[I]ndividuals possess

Article III standing [to appeal when] they have been injured by a district court

ruling and a favorable decision on appeal would ameliorate that injury.” Raley,

642 F.3d at 1275.

      We conclude that Wilson is sufficiently aggrieved by the district court’s

opinion and order to establish the first part of the required two-part showing for

standing. The effect of the court’s holding that Ms. Dobbs-Wilson was a nominee

                                         -7-
amounts to a holding that the 1998 transfer was fraudulent and Wilson still owned

the property. See Jones v. Jones, 290 P.2d 757, 759, 761 (Okla. 1955) (holding

that owner who conveyed “bare” or “naked legal title” to property remained the

real owner). The court’s additional determination that the 1997 lien remains valid

supported its conclusion that all of the government’s tax liens could be foreclosed

on Wilson’s property. See Kane v. Capital Guardian Trust Co., 145 F.3d 1218,

1221 (10th Cir. 1998) (holding that the government can reach all of a taxpayer’s

property to satisfy his tax liabilities); cf. United States v. Rodgers, 461 U.S. 677,

697 (1983) (indicating that “§ 7403 [does not allow] for the gratuitous

confiscation of one person’s property interests in order to satisfy another person’s

tax indebtedness”).

      Wilson argues on appeal, however, that the 1997 lien was invalid because

the government mistakenly released it after the property had been validly

conveyed to Ms. Dobbs-Wilson, who was not a nominee, in 1998. He has argued

from the beginning of this case that he has not owned this real property since

1998. Assuming the validity of this argument, Wilson has failed to demonstrate

that any decision from this court will redress an injury to him. See Allied/Royal

Parking L.P. v. United States, 166 F.3d 1000, 1004 (9th Cir. 1999) (holding that

taxpayer/company lacked standing to bring a civil action for wrongful tax

collection because it could not “assert a claim for injury from . . . wrongful

deprivation” of funds it did not own, and it further could not “claim any injury on

                                          -8-
behalf of a third party”); Maisano v. Welcher, 940 F.2d 499, 501 (9th Cir. 1991)

(holding that taxpayers appearing pro se lacked standing to argue that a truck

could not be seized for payment of their taxes because it belonged to a family

trust, stating: “If the [truck] belongs to the trust, the [taxpayers] have no standing

to sue and their case must be dismissed. If the [truck] actually belongs to the

[taxpayers], they lose their argument that the IRS seized property belonging to the

wrong party”); cf. Holman v. United States, 505 F.3d 1060, 1068-69 (10th Cir.

2007) (holding that taxpayer’s wife had standing to file cross-appeal because the

district court held that she owned only an undivided half-interest in certain real

property, but the wife claimed 100% ownership of the property free and clear of

the government’s tax lien). Wilson thus fails to satisfy the second part of the

required two-part showing for standing, and, as a consequence, we lack

jurisdiction to decide his appeal.

      It is unnecessary to address the parties’ other arguments.

      The appeal is DISMISSED for lack of jurisdiction.


                                                     Entered for the Court


                                                     Terrence L. O’Brien
                                                     Circuit Judge




                                          -9-